DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on 15 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorobets (Pub. No. US 2006/0149890).

Claim 31:
Gorobets discloses an apparatus, comprising: 
an array of memory cells coupled to a plurality of sense lines, the array comprising 
a first group of memory cells coupled to a first sense line from the plurality of sense lines [fig. 4; pars. 0040-0042 – Sectors coupled to a first sense amplifier via a sense line.]; 
a second group of memory cells coupled to a second sense line from the plurality of sense lines [fig. 4; pars. 0040-0042 – Sectors coupled to a second sense amplifier via a sense line.]; 
a plurality of sense amplifiers coupled to the plurality of sense lines [fig. 4; pars. 0040-0042 – Sense amplifiers 137.]; and 
a controller configured to: 
control a compute component, that is coupled to at least one of the plurality of sense amplifiers, to perform a number of operations to sort a first element stored in the first group of memory cells and a second element stored in the second group of memory cells [fig. 5; pars. 0046-0052 – Data from sectors of different pages are read into registers, sorted, and stored to a new page via an on-chip sorting operations. Sectors of data are swapped.].

Claim 32 (as applied to claim 31 above):
Gorobets discloses:
wherein performing the number of operation comprises performing at least one of an AND operation; an OR operation, an INVERT operation, and a SHIFT operation without performing a sense line address access [fig. 5; pars. 0044-0052 – Data from sectors of different pages are read into register, sorted, and stored to a new page via an on-chip sorting operation. Sectors not targeted are not accessed. The sorting corresponds to the claimed SHIFT operation. (“The architecture also allows the sectors in at least one data register to be shifted around. In the exemplary embodiment, the master data register 131 can cyclically shift the data around by a fixed number of sectors (sector data lengths) as indicated by the arrow.”].

Claim 33 (as applied to claim 31 above):
Gorobets discloses:
wherein performing the shift operations include shifting bits stored in a first sense amplifier to a second sense amplifier [fig. 5; pars. 0044-0052 – Data from sectors of different pages are read into register, sorted, and stored to a new page via an on-chip sorting operation. Sectors not targeted are not accessed. The sorting corresponds to the claimed SHIFT operation. (“The architecture also allows the sectors in at least one data register to be shifted around. In the exemplary embodiment, the master data register 131 can cyclically shift the data around by a fixed number of sectors (sector data lengths) as indicated by the arrow.”].

Claim 34 (as applied to claim 31 above):
Gorobets discloses:
wherein the compute component is coupled to the sense amplifiers via local I/O lines [fig. 4; par. 0041 – The host couples to the memory via bus 141. (“The sectors can then be transferred from the slave register 135 to the master data register, from where it can be exchanged along 141 through the flash memory interface and on to the controller and host.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (U.S. Patent No. 9,229,854) in view of Gorobets (Pub. No. US 2006/0149890).

Claim 21:
Kuzmin et al. disclose a system comprising: 
a host configured to: 
provide a plurality of elements to be stored in a memory device [fig. 2A; column 9, lines 58-61 – The host may write data to the memory device. (“Typically, a request is formatted to specify one or more commands (e.g., a write command), and associated address, and optionally a data operand (e.g., in the case of a write request).”)]; 
provide a command to the memory device to perform a sort operation [column 36, line 4 – column 37, line 52 – Garbage collection may be done cooperatively between the host and memory controller. The host may request that the controller perform garbage collection. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier. Such an implementation has the advantage that a data relocation operation does not require moving data back and forth to and from the host, and thus, does not encumber a data communication path between the host and the controller.”)]; 
However, Kuzmin et al. do not specifically disclose:
the memory device configured to: 
store the plurality of elements in a plurality of groups of memory cells, wherein each group of the plurality of groups of memory cells is coupled to a different sense line from the plurality of sense lines and to a plurality of access lines; 
responsive to receipt of the sort operation, perform a comparison operation on a plurality of elements; and 
swap a first portion of the plurality of elements with a second portion of the plurality of elements, wherein the first portion of the plurality of elements and the second portion of the plurality of elements are selected based on a result of the comparison operation.
In the same field of endeavor, Gorobets discloses:
the memory device configured to: 
store the plurality of elements in a plurality of groups of memory cells, wherein each group of the plurality of groups of memory cells is coupled to a different sense line from the plurality of sense lines and to a plurality of access lines [fig. 5; pars. 0042-0052 – Sectors are coupled to corresponding sense amplifiers and access lines.]
responsive to receipt of the sort operation, perform a comparison operation on a plurality of elements [fig. 5; pars. 0046-0052 – Sectors are compared to place them in the desired sector position.]; and 
swap a first portion of the plurality of elements with a second portion of the plurality of elements, wherein the first portion of the plurality of elements and the second portion of the plurality of elements are selected based on a result of the comparison operation [fig. 5; pars. 0046-0052 – Data from sectors of different pages are read into registers, sorted, and stored to a new page via an on-chip sorting operations. Sectors of data are swapped.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuzmin et al. to include sorting data sectors, as taught by Gorobets, in order to allow sectors to be placed in a particular order in a page during garbage collection.

Claim 22 (as applied to claim 21 above):
Gorobets discloses:
wherein the memory device is further configured to provide the plurality of elements including the swapped first portion and the swapped second portion [fig. 5; pars. 0046-0052 – Sectors are stored in the memory device. (“FIG. 5 illustrates an example of on-chip garbage collection operations, where four sectors (A, B, C and D) are collected from three different pages, regrouped and programmed to another page.”)].

Claim 23 (as applied to claim 22 above):
Gorobets discloses:
wherein the host is further configured to receive the plurality of elements including the swapped first portion and the swapped second portion [fig. 5; par. 0045 – The sectors may optionally be sent to the host for error detection/correction and/or modification. (“Optionally, the data can be transferred to the controller/host for error detection/correction or/and modification, and then back to the memory prior to programming operation.”)].

Claim 24 (as applied to claim 23 above):
Gorobets discloses:
wherein the host is further configured to perform advanced pattern search utilizing the plurality of elements received from the memory device [fig. 5; par. 0045 – The host may perform error detection/correction and/or modification. (“Optionally, the data can be transferred to the controller/host for error detection/correction or/and modification, and then back to the memory prior to programming operation.”)].

Claim 25 (as applied to claim 23 above):
Gorobets discloses:
wherein the host is configured to receive the plurality of elements via an I/O bus coupling the host to the memory device [figs. 2, 5; pars. 0013, 0045 – The host interfaces with the memory device via an interface. Data is transferred between the host and the memory device via the interface. (“In one form, this system is encapsulated within a removable card having an electrical connector extending along one side to provide the host interface when inserted into a receptacle of a host.”)].

Claim 26 (as applied to claim 21 above):
Kuzmin et al. disclose:
wherein the host is further configured to generate the plurality of elements and the command utilizing a processor of the host [fig. 1A; column 5, line 65 – column 6, line 1 – “Note that the host can include any form of processor, for example, a personal computer or smartphone CPU, or the CPU of a storage manager (e.g., of a network ready storage appliance).”].

Claim 29 (as applied to claim 21 above):
Kuzmin et al. disclose:
wherein the host and the memory device are implemented in separate integrated circuitry [fig. 3A; column 6, line 66 – column 7, line 3; column 13, lines 27-30 – The host and the memory device are implemented as separate devices. (“For example, dashed-line box 323 can represent a discrete solid-state drive (SSD) where the memory controller is implemented as an IC and where the memory is embodied as one or multiple NAND flash devices.”)].

Claim 30 (as applied to claim 21 above):
Kuzmin et al. disclose:
wherein the host is further configured to provide address signals of the plurality of groups of memory cells and corresponding to the plurality of elements, wherein the sort operation is performed using the address space of the memory device including addresses, provided via the address signals, of the plurality of groups of memory cells [column 9, lines 58-61 – Data is written according to a write address. (“Typically, a request is formatted to specify one or more commands (e.g., a write command), an associated address, and optionally a data operand (e.g., in the case of a write request).”)].

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (U.S. Patent No. 9,229,854) in view of Gorobets (Pub. No. US 2006/0149890) as applied to claim 21 above, and further in view of Murty et al. (Pub. No. US 2003/0046464).

Claim 27 (as applied to claim 21 above):
Kuzmin et al. and Gorobets disclose all the limitations above but do not specifically disclose:
wherein the host is configured to generate the plurality of elements and the command utilizing a plurality of processors of the host.
In the same field of endeavor, Murty et al. disclose:
wherein the host is configured to generate the plurality of elements and the command utilizing a plurality of processors of the host [fig. 1; pars. 0021-0023 – Multiple-context processor contains multiple logical processors. (“The logic of multiple-context processor 110 is represented as logical processors 120(1)-120(n) (generically, logical processor 120), including their associated interrupt units 130(1)-130(n), respectively (generically, interrupt unit 130), and shared resources 140.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kuzmin et al. and Gorobets to include multiple processors, as taught by Murty et al., in order to improve performance by allowing multiple threads to be executed concurrently.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (U.S. Patent No. 9,229,854) in view of Gorobets (Pub. No. US 2006/0149890) as applied to claim 21 above, and further in view of Ha (Pub. No. US 2005/0270109).

Claim 28 (as applied to claim 21 above):
Kuzmin et al. and Gorobets disclose all the limitations above but do not specifically disclose:
wherein the host and the memory device are implemented in the same integrated circuit.
In the same field of endeavor, Ha discloses:
wherein the host and the memory device are implemented in the same integrated circuit [par. 0020 – A SoC integrates all components of a system into a single chip. (“Generally, a system on chip (SoC) has been developed for integrating all the functions of an end product, e.g., a computer system in a single chip. That is, the SoC integrates all components of the computer system into the single chip.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kuzmin et al. and Gorobets to include a SoC, as taught by Ha, in order to reduce the size of the system.

Allowable Subject Matter
Claim 35-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



11 September 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139